      Case: 3:20-cv-00224-NBB-RP Doc #: 83 Filed: 03/05/21 1 of 2 PageID #: 2237




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                        PLAINTIFF


VS.                                         CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                 DEFENDANT




      DEFENDANT’S MOTION FOR LEAVE TO FILE RESPONSE IN SUPPORT OF
       MOTION FOR SUMMARY JUDGMENT IN EXCESS OF PAGE LIMITATION



        COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through its counsel, and files its Motion for Leave to file the

Defendant’s Response in Support of its Motion for Summary Judgment in excess of the Local

Rule’s Page Limitation, and would state as follows:

                                               1.

        The Defendant respectfully requests leave to file its Rebuttal in Support of the

Defendant’s Motion for Summary Judgment in excess of the 35 page limit as set forth in

Uniform Local Rule 7(b)(5). Defendant’s initial Memorandum of Authorities consisted of 34

pages and the Rebuttal consists of 14 pages. Given the number of issues, and their factual and

legal complexities, presented in this First Amendment case, counsel for the Defendant

reasonably believes that the additional pages are justified and promote the interest of judicial

economy..
     Case: 3:20-cv-00224-NBB-RP Doc #: 83 Filed: 03/05/21 2 of 2 PageID #: 2238




                                               2.

       Accordingly, the Defendant respectfully requests leave to exceed the 35 page limitation

in the form of the Defendant’s Rebuttal in Support of its Motion for Summary Judgment.



       THIS, the 5th day of March, 2021.

                                                    Respectfully submitted,

                                                    CLAYTON O'DONNELL PLLC
                                                    1403 VAN BUREN AVENUE, SUITE 103
                                                    P.O. Drawer 676
                                                    Oxford, MS 38655
                                                    Telephone: (662) 234-0900



                                                    /s/ David D. O’Donnell
                                                    DAVID D. O'DONNELL, MSB #3912
                                                    Attorney for Lafayette County, Ms.,
                                                    Defendant
                                                    dodonnell@claytonodonnell.com




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 5th day of March, 2021.

                                            /s/ David D. O'Donnell
                                            DAVID D. O'DONNELL, MSB# 3912
                                            dodonnell@claytonodonnell.com




                                                                                              2
